DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP 2020-187768 filed 11/11/2020.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/2/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.




Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is insufficient antecedent basis in the following claim(s) for the limitation(s) enumerated below:
Claim(s) 10 recites the limitation "the communication terminal possessed by the contact person.”  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Just (US Pub. 2020/0302344) in view of Robell (US Pub. 2021/0365445).
With respect to Claim 1, Just teaches a resource management system comprising: a resource management apparatus configured to manage a use state of a predetermined resource; (Fig. 2, paras. 42-44; system allows a user to reserve a room. Para. 72; conference server. Although Just does not explicitly state that a resource management apparatus is separate from a communication terminal, Just discloses interfaces outside each room (para. 32) or multiple kiosks serving multiple rooms (para. 63) whereas all communication is controlled by one or more conference servers (para. 72) which store centralized data such as the user profile (para. 78) even if it does not explicitly perform the reservation. Therefore, if Just does not anticipate a separate resource management apparatus it would have been obvious to one of ordinary skill prior to the effective filing date to separate the resource management functionality from the interface panel for receiving user input in order to allow for a central location for looking up reservation and user data while providing multiple locations for receiving input and displaying output. Further, making separable is an obvious act, see MPEP 2144.)
wherein the communication terminal includes: first circuitry; and a first memory storing computer-executable instructions that cause the first circuitry to execute: (A communication terminal will be taught later. para. 88; processor and memory storing software.)
acquiring code information embedded in a predetermined code by capturing the predetermined code relating to predetermined reservation information of the predetermined resource, (para. 102; detection of identifier such as one or multi dimensional bar or optical codes. Fig. 11b, paras. 42-43, 64-65; user selects a room and a reservation schedule is kept for the room, thus the system can distinguish between rooms. Para. 38; identification of a user by bar code. Examiner notes that scanning the bar code, e.g., on a lanyard to identify a person is a predetermined code “relating to the predetermined reservation. Regardless, it would have been obvious to one of ordinary skill prior to the effective filing date to allow a user to identify a room by scanning a bar code to identify the room they wish to reserve.)
and configured to communicate with the resource management apparatus; (Fig. 1, para. 32; panel with network communication. Panel can be used to view additional information about the room. Fig.2, paras. 42-43; system allows user to make reservations by looking up calendar data for all rooms, which suggest that the input from the user comes from another device and is sent to a centralized room management device.)
and transmitting, to the resource management apparatus, user identification information for identifying a user using the predetermined resource associated with the code information acquired at the acquiring, as a start request to start using the predetermined resource, (paras. 37-40; system determines the identity of a user. para. 42-43; user identifies and reserves a room. Para. 47; impromptu booking of an open room, which is an immediate start request to start using the room.)
and wherein the resource management apparatus includes: second circuitry; and a second memory storing computer-executable instructions that cause the second circuitry to execute: (para. 88; processor and memory storing software.)
receiving the user identification information transmitted by the communication terminal, and registering the user identification information and resource use state information representing the use state of the predetermined resource, based on the user identification information received at the receiving. (paras. 37-40; system determines the identity of a user. para. 42-43; user identifies and reserves a room. Para. 56; system determines that there is an overlap in room usage, which means the system has determined that different users have reservations on this room at this time.)
But Just does not explicitly teach a communication terminal.
Robell, however, does teach and a communication terminal configured to communicate with the resource management apparatus, (Examiner asserts that Just teaches the feature, see Just, Fig. 1 para. 32; panel with network communication. Para. 36; system transmits and receives information to/from multiple devices, and some devices can present user interfaces for display of room information and/or user calendars. See also para. 63; kiosk that performs the same function that may be provided at multiple sites. Para. 74; smartphone, tablet, netbook, laptop, pda. However, because the combination implies a mobile communication terminal such as personal smartphone, Examiner cites Robell, Fig. 1, paras. 21-23; user device for registering with a system includes a smartphone.)
the predetermined code being displayed by a resource terminal that is used in the predetermined resource (First see Just, Fig. 1A, para. 32, 45; panel device associated with room reservation displays identifier of room. Then see Robell, paras. 6, 54; code displayed at location to identify location user is at.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Just with the communication terminal in order to allow a user to register from anywhere using their own device.

With respect to Claim 2, modified Just teaches the resource management system according to claim 1, and Just also teaches wherein the second circuitry of the resource management apparatus is further caused to execute: managing, in a first storage device, information including expected participant identification information of an expected participant who is scheduled to participate in a predetermined event to be held at the predetermined resource, (paras. 2, 28, 49, 54-55; list of participants and expected participants for an event. Paras. 54-55; viewing or letting in of particpants, which is a managing of participants.)
managed in association with reservation identification information for identifying a reservation of the predetermined resource included in the code information, and wherein the registering includes registering the user identification information and the resource use state information in the first storage device to be managed, in response to the user identification information being received at the receiving. (para. 42-43; user identifies and reserves a room. Fig. 3b, para. 45; management of room reservation)

With respect to Claim 3, modified Just teaches the resource management system according to claim 2, and Just also teaches wherein the first circuitry of the communication terminal is further caused to execute: transmitting the reservation identification information to the resource management apparatus; (Fig. 3b, para. 47; user reserves a room using the panel. Para. 36; system transmits and receives information to/from multiple devices.)
and receiving the managed expected participant identification information, transmitted by the resource management apparatus that has received the reservation identification information. (para. 40; user’s calendar collected from a central calendar application used by the organization or from other places. paras. 2, 28, 49, 54-55; list of participants and expected participants for an event. Paras. 54-55; viewing or letting in of particpants, which is a managing of participants.)

With respect to Claim 4, modified Just teaches the resource management system according to claim 3, and Just also teaches wherein the first circuitry of the communication terminal is further caused to execute: displaying, on a display, an expected participant name list of one or more names of one or more of the expected participants corresponding to the expected participant identification information received at the receiving. (Figs. 3b, 5, paras. 47-49; calendar panel includes events as well as accompanying information such as expected participants.)

With respect to Claim 5, modified Just teaches the resource management system according to claim 4, and Just also teaches wherein the first circuitry of the communication terminal is further caused to execute: accepting a selection of a user to use the predetermined resource, selected from the expected participant name list displayed on the display. (para. 47; system identifies the user to make a reservation. To the extent that this is an automated identification rather than selecting users from a list, it would have been obvious to one of ordinary skill prior to the effective filing date to select from a list in order to allow one user to log another user into a room reservation while they are not present. See, e.g., para. 38; pin code or password to identify a user.)

With respect to Claim 6, modified Just teaches the resource management system according to claim 4, and Robell also teaches wherein the displaying includes displaying, on the display, a registration screen for registering infection information indicating that a particular user who has used the predetermined resource is detected to be infected by a particular infectious disease or tested positive for the particular infectious disease. (paras. 21-25; user registers for system. Para. 60; registration app includes form fields for user to enter medical data such as lab test results. Para. 59; user tests positive for a communicable disease.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 7, modified Just teaches the resource management system according to claim 6, and Robell also teaches wherein the displaying includes displaying, on the display, the registration screen for registering, as the infection information, an infection detection date and time when infection or positivity with respect to the particular infectious disease is detected, (Para. 60; registration app includes form fields for user to enter medical data such as lab test results. Examiner asserts that lab test results would be understood to include a date and time, but regardless Examiner cites para. 45; reporting date and time. It would have been obvious to one of ordinary skill prior to the effective filing date to include the infection detection date and time in order to allow for contact tracing by determining the time window during which the user may have been contagious.)
and the transmitting includes transmitting, to the resource management apparatus, particular user identification information representing the particular user, infection presence or absence information representing the infection or the positivity, and infection detection date and time information representing the infection detection date and time. (Fig. 1, paras. 21-22; user system is used to enroll and data is stored in database servers. Para. 60; enrollment includes name, phone number, email address and medical data.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 8, modified Just teaches the resource management system according to claim 7, and Robell also teaches wherein the second circuitry of the resource management apparatus is further caused to execute: receiving the particular user identification information, the infection presence or absence information, and the infection detection date and time information transmitted by the communication terminal; (Fig. 1, paras. 21-22; user system is used to enroll and data is stored in database servers. Para. 60; enrollment includes name, phone number, email address and medical data.)
and managing, in a second storage device, the infection presence or absence information and the infection detection date and time information, based on the received particular user identification information, the infection presence or absence information, and the infection detection date and time information. (para. 81; system may delete data after 60 days, which is a management based on infection detection date and time. Para. 43-44, 59; queries to the contract tracing system have parameters including a predefined or requested time period, thus the information is returned or not returned based upon its proximity to a positive test. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to delete positive test data some period of time after the user is positive because users will likely be cured or noncommunicable after a period of time.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 9, modified Just teaches the resource management system according to claim 8, and Robell also teaches wherein the second circuitry of the resource management apparatus is further caused to execute: searching the user identification information managed in the first storage device, as to whether there is a contact person who has used the same resource at the same time and date as the infected particular user managed in the second storage device. (paras. 45, 55, 67; system determines entry and exit date/times for gatherings. Para. 43-45, 59, 67; system determines other users who were also at the same location at the same date/time. See also Just, para. 56; system determines if two people are reserved for the room at once. Para. 49; system knows participants for each event/meeting.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 10, modified Just teaches the resource management system according to claim 9, and Robell also teaches wherein the second circuitry of the resource management apparatus is further caused to execute: transmitting, to the communication terminal possessed by the contact person, contact person information relating to the contact person found at the searching, and wherein the displaying by the communication terminal includes displaying, on the display of the communication terminal possessed by the contact person, a report that contact has been made with the infected particular user, based on the contact person information transmitted by the resource management apparatus. (paras. 44-45; system reports potential contacts of infected persons. Para. 41, 48, 59; users are notified about possible exposure to communicable disease.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 11, modified Just teaches the resource management system according to claim 9, and Robell also teaches wherein the searching includes searching the user identification information managed in the first storage device, as to whether there is an in-predetermined time user who has used a resource used by the infected particular user within a predetermined time, (Para. 43-44, 59; queries to the contract tracing system have parameters including a predefined or requested time period. paras. 45, 55, 67; system determines entry and exit date/times for gatherings. Para. 43-45, 59, 67; system determines other users who were also at the same location at the same date/time. See also Just, para. 56; system determines if two people are reserved for the room at once. Para. 49; system knows participants for each event/meeting.)
the transmitting by the resource management apparatus includes transmitting, to the communication terminal possessed by the in-predetermined time user, information reporting usage within the predetermined time, in response to finding the in-predetermined time user at the searching, and the displaying by the communication terminal includes displaying, on the display of the communication terminal possessed by the in-predetermined time user, the information reporting the usage within the predetermined time transmitted by the resource management apparatus. (paras. 44-45; system reports potential contacts of infected persons. Para. 41, 48, 59; users are notified about possible exposure to communicable disease. It would have been obvious to one of ordinary skill prior to the effective filing date to transmit and display common usage in order to convey when the user may have become infected.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 12, modified Just teaches the resource management system according to claim 1, and Just also teaches wherein the predetermined code is a one-dimensional code or a two-dimensional code. (para. 102; detection of identifier such as one or multi dimensional bar or optical codes.)

With respect to Claim 13, Just teaches a resource management apparatus configured to manage a use state of a predetermined resource, (Fig. 2, paras. 42-44; system allows a user to reserve a room. Para. 72; conference server. Although Just does not explicitly state that a resource management apparatus is separate from a communication terminal, Just discloses interfaces outside each room (para. 32) or multiple kiosks serving multiple rooms (para. 63) whereas all communication is controlled by one or more conference servers (para. 72) which store centralized data such as the user profile (para. 78) even if it does not explicitly perform the reservation. Therefore, if Just does not anticipate a separate resource management apparatus it would have been obvious to one of ordinary skill prior to the effective filing date to separate the resource management functionality from the interface panel for receiving user input in order to allow for a central location for looking up reservation and user data while providing multiple locations for receiving input and displaying output. Further, making separable is an obvious act, see MPEP 2144.)
the resource management apparatus comprising: circuitry; and a memory storing computer-executable instructions that cause the circuitry to execute: (para. 88; processor and memory storing software.)
receiving user identification information transmitted by a communication terminal as a start request to start using the predetermined resource, (A communication terminal will be taught later. paras. 37-40; system determines the identity of a user. para. 42-43; user identifies and reserves a room. Para. 47; impromptu booking of an open room, which is an immediate start request to start using the room.)
the user identification information being used for identifying a user using the predetermined resource associated with code information embedded in a predetermined code that is acquired by the communication terminal (para. 102; detection of identifier such as one or multi dimensional bar or optical codes. Fig. 11b, paras. 42-43, 64-65; user selects a room and a reservation schedule is kept for the room, thus the system can distinguish between rooms. Para. 38; identification of a user by bar code. Examiner notes that scanning the bar code, e.g., on a lanyard to identify a person is a predetermined code “relating to the predetermined reservation. Regardless, it would have been obvious to one of ordinary skill prior to the effective filing date to allow a user to identify a room by scanning a bar code to identify the room they wish to reserve.)
registering the user identification information and resource use state information representing the use state of the predetermined resource, based on the user identification information received at the receiving; (paras. 37-40; system determines the identity of a user. para. 42-43; user identifies and reserves a room. Para. 56; system determines that there is an overlap in room usage, which means the system has determined that different users have reservations on this room at this time.)
and transmitting, to the communication terminal, as a start response to the start request, a report that the user identification information and the resource use state information have been registered at the registering. (Fig. 3b, para. 45; display includes availability of conference room. para. 53; system state change is reflected in display.)
But Just does not explicitly teach a communication terminal.
Robell, however, does teach a communication terminal (Examiner asserts that Just teaches the feature, see Just, Fig. 1 para. 32; panel with network communication. Para. 36; system transmits and receives information to/from multiple devices, and some devices can present user interfaces for display of room information and/or user calendars. See also para. 63; kiosk that performs the same function that may be provided at multiple sites. Para. 74; smartphone, tablet, netbook, laptop, pda. However, because the combination implies a mobile communication terminal such as personal smartphone, Examiner cites Robell, Fig. 1, paras. 21-23; user device for registering with a system includes a smartphone.)
by capturing the predetermined code displayed on a resource terminal used in the predetermined resource; (First see Just, Fig. 1A, para. 32, 45; panel device associated with room reservation displays identifier of room. Then see Robell, paras. 6, 54; code displayed at location to identify location user is at.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the apparatus of Just with the communication terminal in order to allow a user to register from anywhere using their own device.

With respect to Claim 14, it is substantially similar to Claim 13 and is rejected in the same manner, the same art and reasoning applying. Further, Just also teaches a non-transitory computer-readable recording medium storing a program that causes a computer to execute a process (para. 77; non-transitory computer readable medium)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449